Citation Nr: 0503233	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a disability rating in excess of 10 percent, 
to include restoration of a 100 percent disability rating for 
Hodgkin's lymphoma from October 1, 2001.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to April 1969, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In November 2003, the case was remanded for further 
development.  This followed a December 2002 development memo 
by the Board.  The matter is now before the Board for 
additional appellate review.

By a rating decision of October 2004, service connection was 
also granted for hypothyroidism as secondary to the service-
connected Hodgkin's lymphoma.  That issue is not before the 
Board, nor is the issue of service connection for other 
claimed residuals of Hodgkin's lymphoma.  If separate service 
connection is sought, a claim should be filed at the RO.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  Effective January 7, 2000, service connection was granted 
for Hodgkin's disease and a 100 percent rating assigned.

3.  In January 2001, evidence including private clinical 
records and a January 2001 VA examination disclosed that 
there was no active pathology, the veteran's Hodgkin's 
lymphoma was in remission with sustained improvement, and 
that there was no other significant functional impairment due 
to this disability.

4.  In a May 2001 rating decision, the RO proposed to reduce 
the evaluation from 100 to 10 percent; the veteran was 
informed of the proposal by letter dated in May 2001, and 
afforded a period of 60 days in which to submit additional 
evidence. 

5.  In a July 2001 rating decision, the RO reduced the rating 
for the veteran's Hodgkin's disease from 100 to 10 percent, 
effective from October 1, 2001.

6.  The evidence shows that there has been no recurrence of 
active Hodgkin's disease after completion of therapy in 
January 2000, and the claimed residuals are not shown to be 
related to the service-connected Hodgkin's lymphoma.


CONCLUSION OF LAW

The reduction of the rating for Hodgkin's disease from 100 
percent to 10 percent, effective October 1, 2001, was proper; 
restoration of the 100 percent rating, or assignment of a 
rating in excess of 10 percent for claimed residuals, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.117, Diagnostic Codes 
7700, 7709 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decisions on appeal, the statement of the case 
and supplements thereto, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the evidence and information that he should submit and the 
assistance that VA would provide to obtain evidence and 
information in support of his claim. Specifically, in the May 
2001 notification letter, VCAA letters in August 2001 and 
March 2004, and in the Board's November 2003 remand, the RO 
notified the veteran of the evidence and information 
necessary to substantiate his claim, the specific information 
required from him to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and the evidence that he should 
submit if he did not desire VA to obtain the evidence on his 
behalf. Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for the VA to obtain 
such evidence. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). The Board also notes in 
accordance with 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004), that the RO provided 
the initial notice required under the VCAA and readjudicated 
the veteran's claim.

The record also reflects that the service medical records and 
all post-service medical evidence identified by the veteran 
have been obtained. In addition, the veteran has been 
afforded appropriate VA examinations. Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim. The Board 
is also unaware of any such evidence.  Accordingly, the Board 
is also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.


II.  Factual Background

Review of the evidence reflects that the veteran was 
diagnosed with Hodgkin's disease in the left axilla, and 
treated with radiation therapy. In a January 2000 rating 
decision, service connection was granted for Hodgkin's 
disease, rated as 100 percent disabling effective from 
January 7, 2000.

One month after completion of therapy, a February 2000 
Cleveland Clinic Hematology and Medical Oncology note showed 
that the veteran had multiple complaints including bilateral, 
non-throbbing intermittent headaches which occur only during 
the day; conjunctival erythema on awakening in the morning; 
intermittent blurry vision in the left eye, fatigue; 
heartburn; pain on the entire left side of the chest not 
associated with other symptoms or exacerbated by activity; 
epigastric burning, intermittent light-headedness; dry mouth; 
and intermittent dysuria. He denied fever, night sweats, 
weight loss, focal neurologic symptoms, mouth sores, sore 
throat, cough, dyspnea, nausea, vomiting, diarrhea, 
constipation, bruising, bleeding or intercurrent infections. 
Laboratory studies included findings of hemoglobin of 15.0, 
and platelets of 204. CT scans of the abdomen and pelvis 
showed no lymphadenopathy or hepatosplenomegaly. Impression 
was lymphocyte predominant Hodgkin's disease in complete 
remission following definitive radiation therapy. 

The examiner noted that the veteran's multiple symptoms were 
of uncertain etiology, and some were likely residual effects 
of radiation therapy which would probably resolve 
spontaneously over the next several weeks.

On radiation-oncology follow-up at the Cleveland Clinic on 
the same date, the physician noted that CT scans of the left 
axilla and chest showed no residual disease, and the veteran 
presented with a set of complaints that were somewhat 
inconsistent with the radiotherapy portal. Slight chest-
burning, fatigue, and dry mouth, were noted as likely 
secondary to the radiation. CT scan was reviewed and showed 
no residual left axillary tissue. The pericardial thickening 
from the November 1999 scan was noted to be still somewhat 
evident although decreased and this was reflected in the 
diagnostic radiology dictation. 

The examiner's impression was that the veteran had no current 
evidence of disease relative to his Hodgkin's lymphoma, 
however, he had some complaints that were inconsistent with 
his radiation including headache, and ophthalmic changes. A 
February 2000 Staff Addendum noted that the veteran felt well 
except for a variety of vague complaints as indicated, 
unlikely to be due to either disease or radiation therapy, 
and that examination showed no adenopathy or other evidence 
of recurrence. Six-month follow-up was noted.

Cleveland Clinic notes from May 2000 to August 2000 showed 
continued improvement, and that Hodgkin's lymphoma remained 
in remission. 

The veteran was also followed by VA from February 2000. VA 
Outpatient treatment notes show treatment for various 
unrelated conditions, and consistently note that Hodgkin's 
lymphoma was in remission. 

A January 2001 Cleveland Clinic clinical note indicated that 
the veteran generally felt well, continued to experience 
genitourinary burning, and reported no other complaints. The 
physician indicated that remaining review of systems was 
negative. On physical examination, his weight was noted as 
increased by 9.2 Kg in the past six months. There was no 
palpable cervical, supraclavicular, axillary or inguinal 
adenopathy, and the chest was clear to auscultation. 
Cardiovascular examination was regular rhythm and rate, 
abdomen soft and nontender without mass or 
hepatosplenomegaly, back and extremities without edema, and 
with no skin rash. Laboratory values included hemoglobin of 
15.5. The examiner noted that CT scan of the chest, abdomen, 
and pelvis revealed no evidence of lymphoma. The impression 
was that Hodgkin's lymphoma remained in remission.

The veteran also underwent VA examination in January 2001. 
The examiner noted that the only complaints were of some 
fatigue, some burning on urination from time to time, and 
headaches. No significant lesions were noted on the skin. 
Eyes, ears, nose and throat examinations were negative. The 
neck was supple, with no significant lymphadenopathy present 
in the occipital or supraclavicular areas. The chest was 
clear to auscultation and percussion, abdomen soft, nontender 
to palpation, with no organomegaly present, and bowel sounds 
were normal. Extremities and genitalia were normal. A history 
of benign prostatic hypertrophy was noted. Deep tendon and 
superficial reflexes were physiologic and coordination was 
normal. There were no noted sensory changes.

Impression was a history of Hodgkin's lymphoma, currently in 
remission; history of hypertension, hyperlipidemia, and 
benign prostatic hypertrophy. He was followed at the 
Cleveland Clinic every three months and by VA periodically. 
He reported that recent CT scans of the chest, neck, and 
pelvis at the Cleveland Clinic showed Hodgkin's lymphoma was 
in remission.

In a May 2001 rating decision and notification, the RO 
proposed reduction of the veteran's rating to 10 percent on 
the basis that the disability was in complete remission since 
completion of treatment in February 2000, and findings 
warranting a higher 30 percent rating such as hemoglobin 
recorded as 8gm/100ml or less, with weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath, were not present.

In a May 2001 statement, the veteran asserted that he 
experienced easy fatigability, severe chronic headaches, 
dizziness, lightheadedness, and shortness of breath, and that 
a higher rating was warranted.

In a July 2001 rating decision, the RO reduced the 100 
percent rating to 10 percent, effective from October 1, 2001.

May through September 2001 Cleveland Clinic Radiation-
Oncology follow-up notes showed continued improvement with no 
new problems related to his lymphoma. 

A September 2001 VA treatment note showed that the veteran 
was being followed for various conditions at the Cleveland 
Clinic and at VA. The veteran denied chest pain, shortness of 
breath, intermittent claudication, dizziness or headaches, 
weakness or transient paralysis, slurred speech or syncope. 
Weight was noted as stable. He reported walking two miles and 
doing aerobics four times a week. Hodgkin's disease was noted 
to be in remission.

On November 2001 Cleveland Clinic follow-up the veteran was 
noted as doing reasonably well two years after completing 
radiation therapy. Physical examination revealed no palpable 
adenopathy bilaterally. The right axilla revealed a 2 cm 
lymph node of uncertain significance. Groin and skin 
examinations were negative. The impression was no evidence of 
clinical progression although his right axilla was to be 
evaluated on the next CT procedure. The examiner noted a 
possibility that some of the veteran's current problems were 
cardiac in nature, and the veteran was to follow-up at VA.

Cleveland Clinic notes from January 2002 to April 2003 showed 
that the veteran was generally feeling well, with no new 
complaints. Review of systems was negative. Hemoglobin was 
noted at 15.5. January 2002 CT scans of the abdomen, pelvis, 
and chest showed no evidence of residual or recurrent 
Hodgkin's disease. Impression was that Hodgkin's disease was 
in remission. In a May 2002 note, the veteran reported 
recently retiring from his job. There was no palpable 
adenopathy on physical examination. The examiner noted that 
the veteran remained in complete clinical remission. In a 
July 2002 Cleveland Clinic clinical note he reported 
generally feeling well and that he was recently retired and 
very busy. Review of systems was noted as negative. 
Hemoglobin was noted as 15.3. CT scans of the abdomen and 
pelvis showed no lymphadenopathy. A January 2003 note also 
revealed that Hodgkin's lymphoma remained in remission, and 
an April 2003 letter from his physician at the Cleveland 
Clinic indicated that the veteran had developed chemical 
hypothyroidism due to radiation therapy. April 2003 follow up 
note showed that he was doing well, with no evidence of 
progressive disease and no B symptoms.

VA and private treatment notes from March 2002 to June 2003 
show Hodgkin's in remission, and treatment for various 
unrelated conditions.

In a December 2003 VA note, the veteran reported recurrent 
episodes of night sweats over the past couple of weeks. He 
denied a prior history of night sweats, nausea or vomiting, 
rashes, or weight loss. He also reported that more family 
stress caused him to feel anxious. 

In a March 2004 statement and attached list, the veteran 
asserted continued symptoms of teeth decay, aches in bones, 
night sweats, inflammation of different areas of the body, 
headaches, dizziness, thyroid problems, and dry saliva. He 
indicated he had been told that night sweats may be an 
indication that Hodgkin's lymphoma was returning.

The veteran underwent VA examination in March 2004, with 
review of the claims folder by the examiner. Complaints were 
of night sweats two or three times a week, for a year or two, 
bone aches, headaches occurring daily in the temporal area, 
and associated vertigo. He also reported dry mouth and a 
slight skin rash on the anterior chest wall since his 
radiation therapy. The veteran was noted to have various 
unrelated conditions for which he received medication and 
treatment.

On physical examination he had a skin rash, erythematous and 
nonpruritic, on the anterior chest wall. There was no 
cervical, supraclavicular, or axillary adenopathy. The 
thyroid was smooth with no cervical adenopathy. Eyes, ears, 
nose, and throat were noted as normal. Chest was clear to 
auscultation, and heart normal with no murmurs present. He 
complained of recurrent right shoulder discomfort, and the 
examiner noted he had no difficulty putting his right hand 
behind his neck. There was normal range of motion. Hemoccult 
was negative, neurologic coordination appeared adequate, and 
sensory function was intact. The examiner noted that the 
veteran was most concerned about recurrent night sweats 
occurring two to three times a week for the last 1-2 years. 
The veteran's weight was stable. Impression included various 
conditions, as well as Hodgkin's lymphoma in remission and 
hypothyroidism.

VA outpatient treatment reports from 2003 to October 2004 
show continued treatment for various conditions, including 
May 2004 laboratory studies which showed hemoglobin of 15.6. 
In June 2004 he reported that his night sweats were not as 
bad as in the past. He denied weight loss, nausea or 
vomiting, or rashes. Assessment was Hodgkin's disease in 
remission. 

In an October 2004 rating decision, service connection was 
granted for hypothyroidism,

In various statements of record, and in a January 2005 
Written Brief Presentation, the veteran and his 
representative assert that a higher rating is warranted.

III.  Law and Regulations

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor. The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level. 38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. It 
is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history. Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction. 
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more), and 
that they do not apply to disabilities which have not become 
stabilized and are likely to improve. Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

Under the applicable rating criteria in effect from October 
23, 1995, a 100 percent rating evaluation is assigned for 
acute (malignant) or chronic types of Hodgkin's disease with 
frequent episodes of high and progressive fever or febrile 
episodes with only short remissions, generalized edema, 
ascites, pleural effusion, or severe and with active disease 
or during a treatment phase. A Note to Diagnostic Code 7709 
provides that a 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures. Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination. Any change in the evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. § 3.105(e) (Revisions of Decisions). If there 
has been no local recurrence or metastasis, rating is based 
on residuals. 38 C.F.R. § 4.117, Diagnostic Code 7709 (2003).

IV.  Analysis

Upon examining the regulations and the evidence, the Board 
finds that the reduction in the veteran's evaluation from 100 
percent was proper.  

Service connection was granted for Hodgkin's lymphoma on the 
presumption of exposure to herbicides in Vietnam. The 
disability was assigned a 100 percent evaluation effective 
from January 7, 2000, based on service medical records, and 
private treatment records from the Cleveland Clinic showing 
diagnosis and radiation treatment completed in January 2000.

Initially, the Board notes that the 100 percent rating for 
Hodgkin's lymphoma was in effect from January 7, 2000, and 
since that period is less than five years, the provisions of 
38 C.F.R. § 3.344(a) and (b) regarding stabilization of 
disability ratings do not apply. 38 C.F.R. § 3.344(c).

The rating reduction was proposed in May 2001, and reduced 
effective from October 1, 2001. Thereafter, the disability 
has been analogously rated at 10 percent for residual 
disability under the diagnostic code 7700 for anemia, 
hypochromic-microcytic and megaloblastic, such as iron-
deficiency and pernicious anemia, and assigned a 10 percent 
rating. Under diagnostic code 7700, a 10 percent rating is 
warranted for hemoglobin of 10gm/100ml or less, with findings 
such as weakness, easy fatigability, or headaches; a 30 
percent rating is warranted for hemoglobin 8gm/100ml or less, 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath. 

With regard to the medical evidence, the record reveals that 
Hodgkin's disease has been in remission from February 2000. 
The reduction was proposed based on a review of the record 
which included clinical follow-up notes from the hematology 
and medical oncology department, and the radiation-oncology 
department at the Cleveland Clinic from January 2000, VA 
outpatient treatment records for the same period, and VA 
examination of January 2001. These records revealed that the 
Hodgkin's disease was in remission except for hypothyroidism. 
Service connection has been granted for hypothyroidism, and 
the veteran has been separately rated for this disability. 
The evidence does not show the presence of other residuals 
that would warrant the assignment of a rating higher than 10 
percent.

At the time of the January 2001 VA examination, the veteran 
referred to fatigue, urinary burning, and headaches. In 
September 2001, one month before reduction took effect, VA 
treatment notes show that the veteran was being followed for 
various conditions at the Cleveland Clinic and at VA. The 
veteran denied chest pain, shortness of breath, intermittent 
claudication, dizziness or headaches, weakness or transient 
paralysis, slurred speech or syncope. His weight was stable, 
and he reported walking two miles and doing aerobics four 
times a week. Hodgkin's disease was noted to be in remission. 
Laboratory studies from February 2000 reflected normal 
hemoglobin levels. Thus, by the time the reduction took 
effect in October 2001, no headaches, shortness of breath, 
dizziness weakness or syncope was demonstrated, and the 
disability was in remission.

After reduction, the January 2002 Cleveland Clinic notes 
showed he was generally feeling well, with no new complaints, 
hemoglobin was noted at 15.5, and Hodgkin's disease was in 
remission. After retirement in May 2002, he was noted in 
complete clinical remission, and similarly in a July 2002 
Cleveland Clinic clinical note when his hemoglobin was within 
normal limits at 15.3. Although an April 2003 letter from his 
physician at the Cleveland Clinic reported chemical 
hypothyroidism due to radiation therapy, he was noted as 
doing well, with no evidence of progressive disease and no B 
symptoms. In a December 2003 VA note, he reported recurrent 
episodes of night sweats over the past couple weeks, and 
denied a prior history of night sweats, nausea or vomiting, 
rashes, or weight loss. However, in a June 2004 VA note, he 
reported they were not as bad, and no rash was noted.

The Board observes that in March 2004 VA examination, he 
reported night sweats, bone aches, headaches, vertigo, dry 
mouth and a skin rash, and in a March 2004 statement added 
complaints of teeth decay and inflammation in various areas 
of his body. To the extent that some symptoms represented 
thyroid problems, service connection has been granted for 
hypothyroidism and a separate rating assigned. 

The remaining subjective complaints of headaches, bone aches, 
teeth decay, and inflammation have not been shown by the 
evidence to represent independent disabilities attributable 
to Hodgkin's lymphoma. Although the veteran complains of 
headaches, there is no evidence of anemia and hemoglobin 
levels less than 10gm/100ml for even a 10 percent rating, or 
findings such as weakness, lightheadedness, easy 
fatigability, or shortness of breath for the next higher 30 
percent rating under diagnostic code 7700. A higher 
evaluation is not warranted, and any residual disability is 
more than adequately reflected in the current 10 percent 
rating. 

In sum, the veteran's Hodgkin's disease has demonstrated 
remission and actual change constituting sustained 
improvement in the residual condition such that he no longer 
met the criteria for a 100 percent rating when reduction was 
proposed. The reduction was based on detailed and regular 
follow-up clinical notes from his treating radiation-oncology 
and hematology-oncology physicians at the Cleveland Clinic, 
VA outpatient treatment records, and CT scans and laboratory 
studies which demonstrate remission since February 2000, 
normal hemoglobin levels, and sustained general improvement. 
The reduction was not put into effect by the RO until October 
1, 2001, well over a year and a half after completion of 
therapy when the evidence made it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life. The Board finds that the reduction was factually 
supported and is procedurally proper. Hence, neither 
restoration of the 100 percent rating, nor a rating higher 
than 10 percent, is warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent, 
to include restoration of a 100 percent disability rating for 
Hodgkin's lymphoma, from October 1, 2001, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


